Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on August 13, 2019.
2.   Claim(s) 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1 is directed to a method to transform standard PT/OT exercises into fun and immersive games which increases efficacy, patient retention, and value to physical therapists. The claim(s) recite(s) positioning, configuring and facilitating a game development environment, a patient home environment, and a Physical Therapy (PT) office environment to all be connected with each other through a network; a physical therapist selecting a plan of treatment for a specific patient; and the virtual service converting the plan of treatment into a session configuration comprising one or more PT games for that specific patient.
The limitations of “positioning, configuring and facilitating a game development environment, a patient home environment, and a Physical Therapy (PT) office environment to all be connected with each other through a network; a physical therapist selecting a plan of treatment for a specific patient; and the virtual service converting the plan of treatment into a session configuration comprising one or more PT games for that specific patient,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of a Certain Methods Of Organizing Human Activity, such as concepts performed by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “website and access portal, an arrangement of servers and hosting products, a computer network; Virtual Reality (VR) equipment,” nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions between people. For example, but for the “website interface” language, “positioning, configuring and facilitating an environment” in the context of this claim encompasses the user manually determining a patient treatment plan. Similarly, the configuring a patient home environment or PT office environment, under its broadest reasonable interpretation, covers performance of managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “website and access portal, an arrangement of servers and hosting products, a computer network; Virtual Reality (VR) equipment” to perform all of the “positioning, configuring and facilitating a game development environment, a patient home environment, and a Physical Therapy (PT) office environment to all be connected with each other through a network; a physical therapist selecting a plan of treatment for a specific patient; and the virtual service converting the plan of treatment into a session configuration comprising one or more PT games for that specific patient” steps. The “website and access portal, an arrangement of servers and hosting products, a computer network; Virtual Reality (VR) equipment” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., website and access portal, an arrangement of servers and hosting products, a computer network; Virtual Reality (VR) equipment). Looking to the specification, these components are described at a high level of generality (page 6 || 1-3; system 100, comprising a therapist and patient web access portal 104, an arrangement of servers, databases and cloud-based HIPAA compliant hosting services 108). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, although the claims add “[storage]” steps, it is only considered as insignificant extra-solution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 2-10 and 11-20 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 4-5, 8, 13-17 and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Patent No.: US 8177732 B2 to Einav et al. hereinafter Einav.

As per Claim 1, Einav teaches a method for configuring and providing a physical therapy system, comprising:
-- positioning and facilitating a website and access portal, an arrangement of servers and hosting products, an arrangement of game servers, a game development environment, a patient home environment, and a Physical Therapy (PT) office environment to all be connected with each other through a computer network (see Einav Col 39 || 10-67; …in one embodiment of the invention a supervised group is provided, in which one or more therapists watch/monitor/support a plurality of patients, each on a different device. In such a supervised group, one or more of the following scenarios may be acted out:
a) Bring along, b) Game, c) Call-in group, d) Test and/or train); 
-- configuring a patient home environment with a least one arrangement of Virtual Reality (VR) equipment (see Einav Col 39 || 10-67; …in one embodiment of the invention a supervised group is provided, in which one or more therapists watch/monitor/support a plurality of patients, each on a different device. In such a supervised group, one or more of the following scenarios may be acted out:
a) Bring along, b) Game, c) Call-in group, d) Test and/or train); 
-- configuring a PT office environment with a plurality of arrangements of VR equipment (see Einav Col 39 || 10-67; …in one embodiment of the invention a supervised group is provided, in which one or more therapists watch/monitor/support a plurality of patients, each on a different device. In such a supervised group, one or more of the following scenarios may be acted out:
a) Bring along, b) Game, c) Call-in group, d) Test and/or train); 
-- a physical therapist selecting a plan of treatment for a specific patient using a secure web interface hosted on a virtual service component (see Einav Col 37 || 50-67 and Col 38 || 1-5) Real-time monitoring. Optionally, a camera 214 is provided adjacent device 100 to allow a therapist to detect problems and/or give advice to a patient. Optionally, the data is analyzed by the therapist in real time. Optionally, a real time reconstruction with animation software or VR (virtual reality) is used.
In an exemplary embodiment of the invention, a therapist can provide real-time feedback, for example using audio-visual methods and/or by commanding device 100 to respond in a certain way, for example, to increase force, to change a trajectory or to prevent a patient going past a safety limit.); and 
-- the virtual service component converting the plan of treatment into a session configuration comprising one or more PT games for that specific patient (see Einav Col 37 || 50-67 and Col 38 || 1-5) Real-time monitoring. Optionally, a camera 214 is provided adjacent device 100 to allow a therapist to detect problems and/or give advice to a patient. Optionally, the data is analyzed by the therapist in real time. Optionally, a real time reconstruction with animation software or VR (virtual reality) is used.
In an exemplary embodiment of the invention, a therapist can provide real-time feedback, for example using audio-visual methods and/or by commanding device 100 to respond in a certain way, for example, to increase force, to change a trajectory or to prevent a patient going past a safety limit.).

As per Claim 2, Einav teaches the method of claim 1, the internet-enabled VR therapy arrangement comprising a VR goggles, a body attachment, and a sensor controller (see Einav Col 39 || 1-8; In an exemplary embodiment of the invention, virtual reality methods, for example goggle mounted displays are provided at the remote location, to help the remote operator feel in better control. Alternatively or additionally, the operator can manipulate his viewpoint. In an exemplary embodiment of the invention, various sensors are used to move a model of the patient, for remote and/or local feedback.).

As per Claim 4, Einav teaches the method of claim 1, further comprising:
-- indirectly acquiring range of motion data from the patient based on sensor readings from the internet-enabled VR therapy arrangement  (see Einav Col 79 || 61-67; In an exemplary embodiment of the invention, device 100 serves as an input device, for example replacing a joystick. Alternatively or additionally, device 100 is used as a VR input device, for example to read limb positions. Alternatively or additionally, specialized input modes may be defined, for example, spatial positions of arm 102 may be mapped to virtual positions on the screen or in the game world, or to velocities and/or accelerations thereof.)

As per Claim 5, Einav teaches the method of claim 2, further comprising:
-- the internet-enabled VR therapy arrangement uploading data recorded from a patient's therapy session (referred to hereinafter as session data) to the virtual service component (see Einav Col 38 || 16-18 and Col 79 || 61-67; A remote site can specialize in analyzing data uploaded to it from device 100 or another location and suggest changes. 
In an exemplary embodiment of the invention, device 100 serves as an input device, for example replacing a joystick. Alternatively or additionally, device 100 is used as a VR input device, for example to read limb positions. Alternatively or additionally, specialized input modes may be defined, for example, spatial positions of arm 102 may be mapped to virtual positions on the screen or in the game world, or to velocities and/or accelerations thereof.)

As per Claim 8, Einav teaches the method of claim 1, further comprising:
-- tracking patient progress milestones including but not limited to completion of each session from the plan of treatment on schedule; wherein if progress is not satisfactory, or if sessions from the plan of treatment are missed, sending notifications to the patient and an accountability contact of the patient (see Einav Col 41 || 56-64; Feedback to therapist. In an exemplary embodiment of the invention, a local or remote therapist is provided with feedback. Such feedback can include, for example, one or more of extent of use (e.g., including whether patient is exercising when therapist is not paying attention), force levels, an indication of mistakes, a notification of missing, exceeding or meeting certain parameters, a predefined alert, a motion quality (described below) a safety situation and/or a statistical analysis of a current and/or a past activity.).

As per Claim 13, Einav teaches the method of claim 1, further comprising:
-- configuring the physical therapy games with difficulty levels that are adjusted by therapist based on a professional treatment plan (see Einav Col 33 || 29-39; a plan is drawn up, including, for example one or more of an expected progress chart, various allowed and/or required exercises and exercise parameters for different parts of the plan, definitions of increased and decreased difficulty levels for the exercises, allowed and/or required exercise sequences, number of cycles for each exercise, warm-up requirement, list of data to log, list of patient-modifiable information, one or more safety parameters which should not be passed and/or one or more parameter alert values at which an alert should be provided to the patient and/or a rehabilitation expert monitoring the patient's progress.)

As per Claim 14, Einav teaches the method of claim 1, further comprising:
-- gamifying the PT process such that patients are more motivated to participate, thus improving the outcomes, thereby reducing re-injury and re-admittances thus reducing insurance costs (see Einav Col 39 || 10-67; b) Game).

As per Claim 15, Einav teaches the method of claim 1, further comprising:
-- a single therapist simultaneously supervising the PT activities of a plurality of patients simultaneously thereby improving efficiency, avoiding an increase in staff, and increasing the number of patients being serviced but without reducing the quality of care  (see Einav Col 39 || 35-39; a patient and a therapist participate in an exercise).

As per Claim 16, Einav teaches the method of claim 1, further comprising:
-- by providing a more engaging home program and enabling tracking of metrics thereby reducing PT visits, an insurance company seeing improvements in patient outcomes; the remaining PT visits increasing in effectiveness and efficiency  (see Einav Col 39 || 35-39; a patient and a therapist participate in an exercise).

As per Claim 17, Einav teaches the method of claim 1, further comprising: 
-- reducing incidences of workmen's compensation claimants who are incentivized to not get better, by obtaining accurate compliance data about patient-participation, thereby helping to show existence of malingering solely for the purpose of prolonging the workman's compensation claim; thereby  reducing potential for fraud and abuse (see Einav Col 39 || 35-64).

As per Claim 20, Einav teaches the method of claim 1, further comprising: 
-- increasing accuracy in determining whether patients are truly completing their assigned PT tasks (see Einav Col 41 || 56-64; Feedback to therapist. In an exemplary embodiment of the invention, a local or remote therapist is provided with feedback. Such feedback can include, for example, one or more of extent of use (e.g., including whether patient is exercising when therapist is not paying attention), force levels, an indication of mistakes, a notification of missing, exceeding or meeting certain parameters, a predefined alert, a motion quality (described below) a safety situation and/or a statistical analysis of a current and/or a past activity.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 11, 12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einav as applied to claims 1-2, 4-5, 8, 13-17 and 20 above, and further in view of Patent No.: US 20140330576 A1 to Bauer.

As per Claim 3, Einav teaches pain level determination (see Col 45 || 9-16), however fails to teach the method of claim 1, further comprising: 
-- directly acquiring data from the patient in the form of questionnaires.
Bauer teaches the method of telemedicine delivery of brain rehabilitative therapy and cognitive enhancement services via a distributed network further comprising the steps of: completing a real time current situation questionnaire by said patient which is accessible to said selected trainer prior to said developing a personalized session by said selected trainer; developing said personalized session by said selected trainer also based on said current situation questionnaire (see Bauer paragraphs 29-34 (e.g. levels) and Claim 2). Note: Bauer does not explicitly pain level, however it does teach a questionnaire which anyone skilled in the art knows it can be tailored any way based on designer choice. 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Bauer within the systems/methods as taught by reference Einav with the motivation of providing technologies such as touch screen interaction, voice recognition, and haptic feedback incorporated into sessions thereby, improving interactivity between trainers and patients (see Bauer paragraph 41).

As per Claim 11, Einav fails to teach the method of claim 1, further comprising:
-- as part of patients playing the physical therapy games, collecting and unlocking achievements by that patient connected to some measurable phase of their physical therapy.
Bauer teaches a progress board that the trainer can elect to share, showing speed and accuracy results on the various parameters of the exercise. A reward icon(s) can also be projected (typically a gold glowing brain outline) onto the patient's workspace. Such a reward icon can also be automatically generated when the machine scoring tabulates so many correct answers, within time goals, or other parameters indicating patient progress according to a predetermined rewards formula  (see Bauer paragraph 71).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Bauer within the systems/methods as taught by reference Einav with the motivation of providing technologies such as touch screen interaction, voice recognition, and haptic feedback incorporated into sessions thereby, improving interactivity between trainers and patients (see Bauer paragraph 41).

As per Claim 12, Einav teach the method of claim 1, further comprising:
-- before starting a game, a patient GUI prompting a patient to provide their pain level on scale 1 to 10 (see Einav Col 45 || 9-16);
-- when a patient completes the game, the patient GUI prompting that patient for their post- game pain level from 1 to 10 (see Einav Col 45 || 9-16);
-- storing and mapping the pain levels in a type of time-mapped progression, week over week, month over month (see Einav Col 41 || 56-64; Feedback to therapist. In an exemplary embodiment of the invention, a local or remote therapist is provided with feedback. Such feedback can include, for example, one or more of extent of use (e.g., including whether patient is exercising when therapist is not paying attention), force levels, an indication of mistakes, a notification of missing, exceeding or meeting certain parameters, a predefined alert, a motion quality (described below) a safety situation and/or a statistical analysis of a current and/or a past activity.).
	Einav fails to explicitly teach:
-- storing and mapping the pain levels in a type of time-mapped progression, week over week, month over month; and
-- making the time-mapped progressions available to the patient and to the physical therapist.
Bauer teaches third party games are accessed via a user account attached to the patient account in order to keep track of the patient's progress in these games as well. For example, the patient may register on the mobile platform of the present invention using his or her existing social media accounts. These exercises are chosen and administered by trainers to patients directly through the GUIs of the end user machines. Trainers are able to manage and regulate the auditory and visual content that is displayed to patients through the patients' GUIs. In many cases, these exercises are facilitated by technology such as touch screen technology. An example exercise is shown in FIG. 4. As patients participate in these exercises, the patients' reactions, responses, and overall progress in the rehabilitation process are stored including those optionally gathered by direct means of detection such as voice recognition, image recognition, blood pressure, and heart rate. The data may be gathered by the trainer through indirect means as well. For example, the trainer may register qualitative and quantitative data regarding patient reactions, responses, and progress (see Bauer paragraph 51).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Bauer within the systems/methods as taught by reference Einav with the motivation of providing technologies such as touch screen interaction, voice recognition, and haptic feedback incorporated into sessions thereby, improving interactivity between trainers and patients (see Bauer paragraph 41).

As per Claim 18, Einav fails to explicitly teach the method of claim 1, further comprising: 
-- providing metrics for insurance carriers about therapists;
-- an insurance company utilizing data obtained by the website and access portal to determine and rank which therapists obtaining better outcomes and giving bonuses for improving outcomes;
-- restricting a network of physical therapists that are known to get the right outcomes by utilizing analytical data;
-- discharging therapists who aren't getting the desired outcomes.
Bauer teaches a mobile platform that allows trainers to host brain rehabilitation and cognitive enhancement sessions to be undertaken by patients. The goal is to allow this to be done on a schedule that accommodates both the trainers and the patients and that is not hamstrung by the necessity to physically meet at a medical facility. Equally important is the goal of minimizing the amount of professional medical assistance that is needed while maximizing the amount of treatment that the patients receive. A final goal is to be able to establish the patient in a continuing "mobile social community" of other brain injured patients, working together to better themselves and others of their group. The mobile platform facilitates the formulation and growth of a community of users. The present invention allows a trainer to remotely connect to and interact with patients for rehabilitative therapy and cognitive enhancement sessions. The remote connections are established through virtually any medium including, but not limited to, Wi-Fi, Asymmetric Digital Subscriber Line (ADSL), Fiber connectivity, 3G, 4G, LTE, dialup, and all other future communication channels. Additionally, patients may interact with one another for the purposes of the sessions as well. The mobile platform comprises a cloud and a logistical back office. The cloud serves as a repository for session exercises/plans and corresponding downloadable software packages/applications as well as patient data. Software packages corresponding to session exercises/plans are downloaded directly from the cloud for use during sessions. Sessions are conducted through patient and trainer graphical user interfaces (GUI) based on end user devices such as tablet computers. The GUIs allow patients and trainers to communicate through both audio/video (A/V) channels. Touch screen interaction as well as haptic feedback may be incorporated into the sessions if available (see Bauer paragraph 7).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Bauer within the systems/methods as taught by reference Einav with the motivation of providing technologies such as touch screen interaction, voice recognition, and haptic feedback incorporated into sessions thereby, improving interactivity between trainers and patients (see Bauer paragraph 41).

As per Claim 19, Einav fails to explicitly teach the method of claim 18, further comprising:
-- protecting competent physical therapists working with uncooperative patients that just will not do their home routines;
-- providing data showing that the patient, not the therapist, was the problem; thereby
-- preventing earnest, effective therapists from being dropped from lists of qualified providers due to misleading or incomplete patient-outcome statistics.
Bauer teaches a mobile platform that allows trainers to host brain rehabilitation and cognitive enhancement sessions to be undertaken by patients. The goal is to allow this to be done on a schedule that accommodates both the trainers and the patients and that is not hamstrung by the necessity to physically meet at a medical facility. Equally important is the goal of minimizing the amount of professional medical assistance that is needed while maximizing the amount of treatment that the patients receive. A final goal is to be able to establish the patient in a continuing "mobile social community" of other brain injured patients, working together to better themselves and others of their group. The mobile platform facilitates the formulation and growth of a community of users. The present invention allows a trainer to remotely connect to and interact with patients for rehabilitative therapy and cognitive enhancement sessions. The remote connections are established through virtually any medium including, but not limited to, Wi-Fi, Asymmetric Digital Subscriber Line (ADSL), Fiber connectivity, 3G, 4G, LTE, dialup, and all other future communication channels. Additionally, patients may interact with one another for the purposes of the sessions as well. The mobile platform comprises a cloud and a logistical back office. The cloud serves as a repository for session exercises/plans and corresponding downloadable software packages/applications as well as patient data. Software packages corresponding to session exercises/plans are downloaded directly from the cloud for use during sessions. Sessions are conducted through patient and trainer graphical user interfaces (GUI) based on end user devices such as tablet computers. The GUIs allow patients and trainers to communicate through both audio/video (A/V) channels. Touch screen interaction as well as haptic feedback may be incorporated into the sessions if available (see Bauer paragraph 7).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Bauer within the systems/methods as taught by reference Einav with the motivation of providing technologies such as touch screen interaction, voice recognition, and haptic feedback incorporated into sessions thereby, improving interactivity between trainers and patients (see Bauer paragraph 41).

Claims 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einav as applied to claims 1-2, 4-5, 8, 13-17 and 20 above, and further in view of Patent No.: US 8758020 B2 to Burdea.

As per Claim 6, Einav fails to teach the method of claim 1, further comprising:
-- the virtual service component generating reports, charts, and graphs for each patient based on that patient's session data, thereby providing feedback about a patient's therapeutic progress.
Burdea teaches a web portal for data retrieval in periodic evaluation and telerehabilitation system 10. Clinician/doctor/therapist 23, using a password-protected web portal 200 on remote clinical server 22, can access different patients 13a-13n and their profiles, review their progress and their training session history and interactively change their next rehabilitation session. Web portal 200 can also be accessed by patient computer 202. Patient(s) 13 using patient computer 202 can access their own charts in order to see their progress. Graphs can be generated automatically to facilitate comprehension of the data at web portal 200. Clinical database 20 can also automatically monitor the sessions and report to clinician/doctor/therapist 23 if patient(s) 13 are missing their exercises, doing them incorrectly or spending more than the allowed amount of time for the exercises. Web portal 200 can include authorization module 204 for providing authorization to data stored in remote clinical database 20. Web portal 200 provides security for such private data of clinical database 20. Web portal 200 also provides remote access to the data stored on clinical database 20 through Internet connection 34 (see Col 8 || 13-33).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Burdea within the systems/methods as taught by reference Einav with the motivation of providing a stereoscopic 3D television, thereby providing improved rehabilitation results for tasks where depth perception is useful (see Burdea Col 6 || 1-3).

As per Claim 7, Einav fails to teach the method of claim 6, further comprising:
-- posting the patient therapeutic progress information into the website and access portal to be available to both the patient and the physical therapist.
Burdea teaches a web portal for data retrieval in periodic evaluation and telerehabilitation system 10. Clinician/doctor/therapist 23, using a password-protected web portal 200 on remote clinical server 22, can access different patients 13a-13n and their profiles, review their progress and their training session history and interactively change their next rehabilitation session. Web portal 200 can also be accessed by patient computer 202. Patient(s) 13 using patient computer 202 can access their own charts in order to see their progress. Graphs can be generated automatically to facilitate comprehension of the data at web portal 200. Clinical database 20 can also automatically monitor the sessions and report to clinician/doctor/therapist 23 if patient(s) 13 are missing their exercises, doing them incorrectly or spending more than the allowed amount of time for the exercises. Web portal 200 can include authorization module 204 for providing authorization to data stored in remote clinical database 20. Web portal 200 provides security for such private data of clinical database 20. Web portal 200 also provides remote access to the data stored on clinical database 20 through Internet connection 34 (see Col 8 || 13-33).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Burdea within the systems/methods as taught by reference Einav with the motivation of providing a stereoscopic 3D television, thereby providing improved rehabilitation results for tasks where depth perception is useful (see Burdea Col 6 || 1-3).

As per Claim 9, Einav fails to explicitly teach the method of claim 1, further comprising:
-- providing both information and supervisory portals comprising a patient portal, a physical therapist portal, and an administrator portal.
Burdea teaches a web portal for data retrieval in periodic evaluation and telerehabilitation system 10. Clinician/doctor/therapist 23, using a password-protected web portal 200 on remote clinical server 22, can access different patients 13a-13n and their profiles, review their progress and their training session history and interactively change their next rehabilitation session. Web portal 200 can also be accessed by patient computer 202. Patient(s) 13 using patient computer 202 can access their own charts in order to see their progress. Graphs can be generated automatically to facilitate comprehension of the data at web portal 200. Clinical database 20 can also automatically monitor the sessions and report to clinician/doctor/therapist 23 if patient(s) 13 are missing their exercises, doing them incorrectly or spending more than the allowed amount of time for the exercises. Web portal 200 can include authorization module 204 for providing authorization to data stored in remote clinical database 20. Web portal 200 provides security for such private data of clinical database 20. Web portal 200 also provides remote access to the data stored on clinical database 20 through Internet connection 34 (see Col 8 || 13-33).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Burdea within the systems/methods as taught by reference Einav with the motivation of providing a stereoscopic 3D television, thereby providing improved rehabilitation results for tasks where depth perception is useful (see Burdea Col 6 || 1-3).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Einav and  Burdea as applied to claims 6, 7 and 9 above, and further in view of Patent No.: US 20140330576 A1 to Bauer.

As per Claim 10, Einav and  Burdea fail to teach the method of claim 9, further comprising:
-- the physical therapist portal displaying patients grouped by specific games, such that different patients with different disabilities/injuries are associated with a game that is appropriate for that disability or injury.
	Bauer teaches training of patients selected as said candidate for inclusion in said distributed network community for brain rehabilitative therapy and cognitive enhancement services; establishing a social network for a group of patients included in said distributed network community wherein access to said set of session exercises is granted to said group of patients in said community (see Claim 5).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Bauer with the systems/methods as taught by reference Einav and  Burdea with the motivation of providing technologies such as touch screen interaction, voice recognition, and haptic feedback incorporated into sessions thereby, improving interactivity between trainers and patients (see Bauer paragraph 41).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pub. No.: US 20120259651 A1 to Mallon et al.; The embodiments described herein are related to remote monitoring and management of physical activity and movement, and prescribed physical therapy and/or treatment, and the use of data collected remotely to verify the activity and movement, and to assess performance of and optimization of the prescribed treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626                                                                                                                                                                                           

/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626